Exhibit 23.d [logo] TIAA Real Estate Accountc/o Teachers Insurance and Annuity Association of America730 Third AvenueNew York, New York, 10017-3206 Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption Experts and to the use of our report dated March 10, 2014 with respect to the statement of revenues and certain expenses of 401 West 14th StreetNew York, New York for the year ended December 31, 2013; and to the use of our report dated September 8, 2014 with respect to the statement of revenues and certain expenses of Louis at 14thWashington, D.C. for the year ended December 31, 2013; and to the use of our report dated June 4, 2014 with respect to the statement of revenues and certain expenses of 200 Middlefield RoadMenlo Park, California for the year ended December 31, 2013; and to the use of our report dated October 30, 2014 with respect to the statement of revenues and certain expenses of Northwest Houston Industrial PortfolioHouston, Texas for the year ended December 31, 2013; and to the use of our report dated November 4, 2014 with respect to the statement of revenues and certain expenses of The ManorPlantation, Florida for the year ended December 31, 2013 in the Registration Statement (Form S-1) and related prospectus of TIAA Real Estate Account. /s/ AGH, LLC AGH, LLC
